Citation Nr: 0115528	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  96-26 733	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound (SFW) of the left upper anterior thigh, Muscle 
Group XIV, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his granddaughter



INTRODUCTION

The veteran had active military service between 1943 and 
1946.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 rating decision, in which the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied an increased 
evaluation for SFW of the left thigh, Muscle Group XIV.  The 
Board remanded this case in 1998 for consideration of the 
claim under the revised criteria for rating muscle injuries.  
Subsequently, on September 22, 2000, the Board promulgated a 
decision denying the veteran's claim.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (the Court) in 
October 2000.  However, while the appeal was pending, the 
Secretary notified the Court that the appellant had died.  

In an Order dated on May 15, 2001, the Court held that 
pursuant to Landicho v. Brown, 7 Vet.App. 42, 46-49 (1994), 
substitution of the appellant was not permissible, and that 
under such circumstances the only remedy was to vacate the 
Board decision from which the appeal was taken and to dismiss 
the appeal.  As a result, the Court vacated the Board's 
September 22, 2000 decision and dismissed the appeal.   


FINDING OF FACT

Pursuant to an Order dated on May 15, 2001, the Court vacated 
the Board's decision of September 22, 2000. 



CONCLUSION OF LAW

Because of the May 15, 2001 Order of the Court, the RO's 
October 1995 rating decision and subsequent rating decisions 
denying the claim for an increased rating for residuals of a 
shell fragment wound (SFW) of the left upper anterior thigh, 
Muscle Group XIV are vacated.   Landicho v. Brown, 7 Vet.App. 
42, 46-49 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran filed an appeal with the Court from a September 
22, 2000 Board decision.  On April 24, 2001, while the appeal 
was pending, the Secretary notified the Court that the 
appellant had died on March [redacted], 2001.  Accompanying the 
Secretary's notification was a copy of the appellant's death 
certificate.

In an Order dated May 15, 2001, the Court held that, pursuant 
to its holding in Landicho v. Brown, 7 Vet. App. 42, 44 
(1994), substitution of the appellant is not permissible in 
the Court where the appellant is a veteran who dies while the 
denial by the Board of the veteran's claim for disability 
compensation under chapter 11 of title 38, United States 
Code, is pending at the Court.  The Court held that the 
appropriate remedy was to vacate the Board decision from 
which the appeal was taken and to dismiss the appeal.  
Landicho, 7 Vet. App. at 54.  The Court explained that this 
was to be done to ensure that the Board decision and the 
underlying RO decisions would have no preclusive effect in 
the adjudication of any accrued-benefits claims derived from 
the veteran's entitlements.  See also Hudgins v. Brown, 8 
Vet. App. 365, 368 (1995) (per curiam order) (accrued-
benefits claim by survivor will have same character as claim 
veteran was pursuing at time of death, and adjudication of 
that accrued-benefits claim not affected by Board or RO 
decision nullified by Court's order vacating Board decision).

Therefore, in accordance with the Court's Order the RO must 
vacate the October 1995 rating decision and subsequent rating 
decisions denying the issue on appeal.


ORDER

The RO is directed to vacate the October 1995 rating decision 
and all subsequent rating decisions involving a denial of 
increased rating for the veteran's SFW of the left upper 
anterior thigh, Muscle Group XIV.



		
JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

 


